Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is a divisional application of US Application No. 15/625,809, filed June 16, 2017, issued as US Patent No. 10,550,035. Any information considered in the parent application has been considered in the instant application.
The specification, abstract, drawings and claims of December 20, 2019 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on December 23, 2019, July 27, 2020, August 5, 2020, January 1, 2021, March 15, 2021, March 17, 2021, April 19, 2021, April 7, 2022 and May 2, 2022..  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest a method for processing a plurality of glass article comprising: loading and retaining a plurality of glass articles into a plurality of receiving apertures of a conveyor ribbon, the conveyor ribbon extending along a predefined conveyor path comprising an ion-exchange tank section and a drain section, the ion-exchange tank section comprising an ion-exchange tank containing molten salt and a first drum positioned within the ion-exchange tank, wherein the conveyor ribbon extends through at least a portion of the ion-exchange tank containing the molten salt in the ion-exchange tank section, wraps around and along a length of the first drum in the ion-exchange tank section; directing the conveyor ribbon with the plurality of glass articles along the ion-exchange tank section of the predefined conveyor path whereby the plurality a glass articles are submerged in the ion-exchange tank containing molten salt; and draining molten salt from the plurality of glass articles, combined with the rest of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPN 3556847 discloses a drain section comprising a loop to allow for centrifugal ejection of material in a bottle. DE 4130154 A1 discloses a tank having a drum therein to more efficiently utilize space within the tank. USPN 10550035 is the issued patent of the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653